 



Exhibit 10.1
EXECUTION COPY
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
      THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made
and entered into as of March 24, 2005 (the “Effective Date”), by and between
Sears Holdings Corporation, a Delaware corporation (together with its successors
and assigns permitted under this Agreement, the “Company”), and Aylwin Lewis
(the “Executive”). As of the Effective Time, as defined in Section 1.7 of the
Merger Agreement (as defined below), this Agreement shall supersede and replace
the Executive’s Employment Agreement with Kmart Management Corporation, a
Michigan corporation (“Management”), made as of October 18, 2004, and all
amendments thereto (collectively, the “Prior Agreement”).
      WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of
November 16, 2004, as supplemented by a joinder agreement (the “Merger
Agreement”), by and between Sears, Roebuck and Co., a New York corporation
(“Sears”), Kmart Holding Corporation, a Delaware corporation (“Kmart”), Sears
Acquisition Corp., a New York Corporation, Kmart Acquisition Corp., a Delaware
corporation, and the Company, Sears and Kmart shall each become a wholly-owned
subsidiary of the Company (the “Mergers”);
      WHEREAS, the Company desires that the Executive become employed by the
Company and provide services to the Company, in the best interest of the Company
and its affiliates and constituencies;
      WHEREAS, the Executive desires to be employed by the Company as provided
herein; and
      WHEREAS, the Executive and the Company desire to enter into this Agreement
to set forth the terms and conditions of the Executive’s services to the
Company;
      WHEREAS, in the event that the Mergers fail to be consummated, this
Agreement shall be void ab initio and the Prior Agreement shall remain in full
force and effect;
      NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:


        1. Definitions. The following definitions shall apply to this Agreement
in its entirety.



        (a) “Base Salary” shall mean the salary granted to the Executive
pursuant to Section 4.           (b) “Board” shall mean the Board of Directors
of the Company.           (c) “Cause” shall mean (i) the Executive’s commission
of a felony, (ii) the Executive’s willful neglect or willful misconduct in
carrying out his duties under this Agreement, or (iii) other willful gross
misconduct by the Executive that the Board determines in good faith has
resulted, or is likely to result, in material harm to the business or reputation
of the Company or any of its affiliates.           (d) “Committee” shall mean
the Compensation Committee of the Board or any other committee of the Board
performing similar functions.           (e) “Constructive Termination” by the
Executive shall mean the Executive’s voluntary termination of his employment,
during the Term of Employment, in accordance with the procedures set forth in
Section 13(d)(i) and based on any action by the Company or the Board that,
without the Executive’s express written consent, results in any of the
following: (i) the Executive’s ceasing to hold the titles of President of the
Company, Chief Executive Officer and President of Kmart, and Chief Executive
Officer of Sears Retail, other than as permitted by Section 3(b) or as a result
of his death or Disability or a termination of his employment for Cause;
(ii) following Alan J. Lacy’s ceasing to hold the title of Chief Executive
Officer of the Company, any individual, other than the Executive or Edward S.
Lampert, assuming the title of Chief Executive Officer of the Company;

1



--------------------------------------------------------------------------------



 



  (iii) a diminution or adverse change in the Executive’s responsibilities,
duties, authorities, that in either case is material, other than as permitted by
Section 3(b) or as a result of his death or Disability or a termination of his
employment for Cause; (iv) a reduction in the Executive’s Base Salary or Target
Bonus (as defined in Sections 4 and 5), other than as a result of his death or
Disability or a termination of his employment for Cause; or (v) the failure of
the Company to comply with the third sentence of Section 16. Notwithstanding the
foregoing, any action by the Board taken pursuant to Section 13(c)(i) shall not
be deemed to constitute Constructive Termination, provided that, if such actions
do not result in a termination of the Executive’s employment for Cause, they are
reversed promptly following completion of the procedures set forth in
Section 13(c)(i).           (f) “Disability” shall mean the Executive’s
inability, with or without a reasonable accommodation, to substantially perform
his duties and responsibilities under this Agreement for a period of
180 consecutive days, or for an aggregate of 180 days out of any period of
365 consecutive days, by reason of any physical or mental incapacity.          
(g) “Fair Market Value” as of a given date shall mean the average of the highest
and lowest per-share sales prices for a share of Kmart Common Stock on Nasdaq
during normal business hours on such date, or if such date was not a trading
day, on the most recent preceding day that was a trading day; provided that,
with respect to the Merger Restricted Stock, Fair Market Value shall mean the
closing price of Kmart Common Stock on Nasdaq on the last trading day on which
Kmart Common Stock is traded prior to the day on which the Effective Time
occurs.           (h) “Fiscal Year” shall mean a fiscal year of the Company,
designated by reference to the calendar year in which such fiscal year begins,
but determined based upon the Company’s schedule of fiscal years as in effect on
the Effective Date, without regard to any subsequent change thereto (for
example, Fiscal Year 2005 shall mean the Company’s fiscal year that ended on
January 28, 2006).           (i) “Party” shall mean the Company or the
Executive, and “Parties” shall mean both of them.



        2. Term of Employment. The Company shall employ the Executive, and the
Executive hereby accepts such employment, for the period commencing on the
Effective Date and ending on the fifth anniversary thereof (the “Term of
Employment”), subject to termination of the Executive’s employment pursuant to
Section 13.           3. Position, Duties and Responsibilities.



        (a) During the Term of Employment, the Executive shall be employed by
the Company and shall serve as President of the Company, Chief Executive Officer
and President of Kmart, and Chief Executive Officer of Sears Retail. The
Executive shall also be appointed as a member of the Board. The Executive shall
report to the Office of the Chairman.           (b) The Executive shall devote
substantially all of his business time, attention and skill to the performance
of his duties and responsibilities pursuant to Section 3(a), and shall use his
best efforts to promote the interests of the Company and its affiliates. The
Executive shall not, without the prior written approval of the Board, engage in
any other business activity which is in violation of policies established from
time to time by the Company or its affiliates.           (c) Anything herein to
the contrary notwithstanding, nothing shall preclude the Executive from
(i) serving on the boards of directors of a reasonable number of other
corporations or the boards of a reasonable number of trade associations and/or
charitable organizations (subject in each case to the reasonable approval of the
Board), (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of his duties
and responsibilities to the Company.

2



--------------------------------------------------------------------------------



 





        4. Base Salary. During the Term of Employment, the Executive shall be
paid a Base Salary, payable in accordance with the regular payroll practices of
the Company, in an annual amount of not less than $1,000,000.          
5. Annual Bonuses. For each Fiscal Year that ends during the Term of Employment,
the Executive shall be eligible for an annual bonus (the “Annual Bonus”), the
target amount of which (the “Target Bonus”) shall equal 100% of his then-current
Base Salary under the annual cash-based incentive program of the Company (or its
affiliate, if applicable), payable if and to the extent that the performance
goals thereunder for the relevant Fiscal Year are met. Payment of the Annual
Bonus shall be made at the same time that other senior-level executives receive
their incentive awards.           6. Option Grant. As an inducement material to
the Executive’s agreement to enter into employment with Management, as of
October 18, 2004, the Executive received a grant of non-qualified stock options
to acquire 150,000 shares of the common stock, par value $0.01 per share, of
Kmart (the “Kmart Common Stock”), having a per-share exercise price equal to the
Fair Market Value on such date (such options being referred to as the
“Options”). The Options shall have a term of ten years from the date of grant,
and shall become vested and exercisable in four equal installments on the last
day of the Company’s 2005, 2006, 2007 and 2008 Fiscal Years, conditioned upon
the Executive’s continued employment with the Company through the relevant
vesting date and subject to Section 9. Notwithstanding the foregoing, in the
event the Executive’s employment is terminated during the Term of Employment
(i) by the Company without Cause (other than due to Disability or death) or
(ii) by reason of a Constructive Termination, any installment of the Options
that would have vested on or before the first anniversary of the date of
termination (but in any event, not less than one additional installment), had
the Executive remained employed, shall vest on the date of termination, and all
vested Options shall remain exercisable until the second anniversary of the date
of termination. As of the Effective Time, the Company shall assume the Options,
which shall cease to represent options to acquire Kmart Common Stock and shall
be converted into options to acquire, on the same terms and conditions as were
applicable under the original award, that number of shares of the common stock
of the Company (the “Company Common Stock”) equal to the number of shares of
Kmart Common Stock subject to the Options immediately prior to the Effective
Time, at a per share price equal to the per share exercise price specified in
such Options immediately prior the Effective Time.           7. Restricted Stock
Grant. As an inducement material to the Executive’s agreement to enter into
employment with Management, the Executive received a grant of restricted Kmart
Common Stock having a Fair Market Value of $4,500,000 on October 18, 2004 (the
“Restricted Stock”), which Restricted Stock may not be sold, pledged or
otherwise transferred unless and until the Restricted Stock becomes vested, in
accordance with the provisions of this Section 7. The Restricted Stock shall be
eligible to become vested in four installments (each, an “Installment”), as set
forth below, with each of the first three Installments consisting of a portion
of the Restricted Stock that had a fair market value on October 18, 2004 of
$1 million, rounded to the nearest whole number of shares, and the final such
Installment representing the remainder of the Restricted Stock. Each Installment
shall vest as of the later of (a) the last day of the first Fiscal Year, of
Fiscal Years 2005 through 2008, during which the Performance Goal is met and
(b) in the case of the first Installment, the last day of Fiscal Year 2005; in
the case of the second Installment, the last day of Fiscal Year 2006; in the
case of the third Installment, the last day of Fiscal Year 2007; and in the case
of the final Installment, the last day of Fiscal Year 2008; conditioned, in each
case, on the Executive’s continued employment with the Company as of the
relevant vesting date and subject to Section 9. If the Restricted Stock does not
vest on or before the last day of Fiscal Year 2008, it shall thereupon be
forfeited. The “Performance Goal” will be considered to have been met if, for
any of Fiscal Years 2005 through 2008, either Kmart’s earnings before interest,
taxes, depreciation and amortization, as reported in its audited financial
statements for such Fiscal Year (“EBITDA”), equals or exceeds $100 million, or
Kmart realizes gross proceeds from sales of real estate equal to or greater than
$50 million. Notwithstanding the foregoing, in the event the Executive’s
employment is terminated during the Employment Term (i) by the Company without
Cause, (ii) as a result of his Disability or death, or (iii) by the Executive in
a Constructive Termination, any Installments

3



--------------------------------------------------------------------------------



 



  of the Restricted Stock that have not yet vested shall vest as of the date of
termination. As of the Effective Time, the Company shall assume the Restricted
Stock, which shall vest and become free of such restrictions to the extent
required by the terms thereof and shall be converted into the right to receive
the Kmart Consideration, as defined in Section 2.5(a) of the Merger Agreement,
in accordance with the Merger Agreement; provided that all Company Common Stock
issuable upon conversion of such Restricted Stock shall be subject to the same
terms (including the vesting terms) as were applicable to such restricted shares
of Kmart Common Stock in respect of which they are issued.          
8. Additional Restricted Stock Grant. Immediately prior to the Effective Time,
the Executive received a grant of restricted Kmart Common Stock having a Fair
Market Value of $1,000,000 (the “Merger Restricted Stock”), which Merger
Restricted Stock may not be sold, pledged or otherwise transferred unless and
until the Merger Restricted Stock becomes vested, in accordance with the
provisions of this Section 8. The Merger Restricted Stock shall be eligible to
become vested in three equal installments (each, an Installment), as set forth
below. Each Installment shall vest as of the later of (a) the last day of the
first Fiscal Year, of Fiscal Years 2005 through 2007, during which the
Performance Goal is met and (b) in the case of the first Installment, the last
day of Fiscal Year 2005; in the case of the second Installment, the last day of
Fiscal Year 2006; and in the case of the final Installment, the last day of
Fiscal Year 2007; conditioned, in each case, on the Executive’s continued
employment with the Company as of the relevant vesting date and subject to
Section 9. If the Merger Restricted Stock does not vest on or before the last
day of Fiscal Year 2007, it shall thereupon be forfeited. The “Performance Goal”
will be considered to have been met if, for any of Fiscal Years 2005 through
2007, either Kmart’s EBITDA equals or exceeds $100 million, or Kmart realizes
gross proceeds from sales of real estate equal to or greater than $50 million.
Notwithstanding the foregoing, in the event the Executive’s employment is
terminated during the Employment Term as a result of his Disability or death,
any Installments of the Merger Restricted Stock that have not yet vested shall
vest as of the date of termination. As of the Effective Time, the Company shall
assume the Merger Restricted Stock, which shall vest and become free of such
restrictions to the extent required by the terms thereof and shall be converted
into the right to receive the Kmart Consideration, as defined in Section 2.5(a)
of the Merger Agreement, in accordance with the Merger Agreement; provided that
all Company Common Stock issuable upon conversion of such Merger Restricted
Stock shall be subject to the same terms (including the vesting terms) as were
applicable to such restricted shares of Kmart Common Stock in respect of which
they are issued.           9. Conditions to Grant of Options, Restricted Stock
and Merger Restricted Stock. The vesting of the Options, the Restricted Stock
and the Merger Restricted Stock has been approved by Kmart’s shareholders, in a
manner satisfying the requirements of Section 162(m)(4)(C) of the Internal
Revenue Code of 1986, as amended (the “Code”), of a plan under which such grants
are made, or of the grants themselves, and of the Performance Goal set forth
above for vesting of the Restricted Stock and the Merger Restricted Stock. Kmart
sought and obtained such approval at a special meeting of shareholders on
March 24, 2005. In addition, in the event that, before the Options, the
Restricted Stock and/or the Merger Restricted Stock are granted or before the
grant thereof is fully documented, there occurs a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting Company Common Stock (or, prior to the Effective Time, Kmart Common
Stock), the number of shares of Company Common Stock (or, prior to the Effective
Time, Kmart Common Stock) to be subject to the Options, the Restricted Stock
and/or the Merger Restricted Stock upon grant shall be adjusted, to the extent
and in the manner determined by the Committee (or, prior to the Effective Time,
the Compensation Committee of the Board of Directors of Kmart) to be equitable
and appropriate; it being understood that similar adjustments for such events
occurring after the grants are made and fully documented will be set forth in
the documentation thereof.           10. Other Incentive Plans. It is understood
and agreed that the incentive compensation provided for in Sections 5 through 9
above shall be the only equity-based or other incentive compensation provided to
the Executive during the Term of Employment, unless and to the extent the
Committee in its sole

4



--------------------------------------------------------------------------------



 



  discretion determines otherwise. Without limiting the generality of the
foregoing, it is not expected that the Executive will participate in the Kmart
Long Term Incentive Plan during the Term of Employment.           11. Employee
Benefit Programs. During the Term of Employment, the Executive shall be eligible
to participate in all employee pension and welfare benefit plans and programs
made available generally to Kmart’s or, in the Company’s discretion, the
Company’s senior-level executives or to its employees generally (on terms
consistent, respectively, with those offered to Kmart’s or the Company’s other
senior-level executives and/or its employees generally), as such plans or
programs may be in effect from time to time, including, without limitation,
pension, profit sharing, savings and other retirement plans or programs,
medical, dental, hospitalization, short-term and long-term disability and life
insurance plans, accidental death and dismemberment protection, travel accident
insurance, and any other pension or retirement plans or programs and any other
employee welfare benefit plans or programs that may be sponsored by Kmart or, in
the Company’s discretion, the Company from time to time, including any plans
that supplement the above-listed types of plans or programs, whether funded or
unfunded.           12. Reimbursement of Business and Other Expenses:
Perquisites; Vacations.



        (a) The Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all reasonable business expenses incurred in
connection with carrying out the business of the Company and its affiliates,
subject to documentation in accordance with the Company’s policy.          
(b) During the Term of Employment, the Executive shall receive the perquisites
that are made available generally to Kmart’s or, in the Company’s discretion,
the Company’s senior-level executives or to its employees generally (on terms
consistent, respectively, with those offered to Kmart’s or, in the Company’s
discretion, the Company’s other senior-level executives and/or its employees
generally), as in effect from time to time.           (c) Vacation. During the
Term of Employment, the Executive shall be entitled to four weeks’ paid vacation
per year, to be taken in accordance with the Company’s vacation policy as in
effect from time to time for its senior executives.           (d) Relocation
Expenses. The Company shall reimburse Executive for all reasonable and customary
costs and expenses that are incurred by Executive (i) during the three-year
period following the Effective Time and are associated with (A) the physical
move of Executive’s family and belongings to the Chicago metropolitan area
(e.g., transportation, packing, storing and unpacking of household goods), and
(B) the sale of Executive’s home in Troy, Michigan (the “Michigan Residence”)
and Executive’s purchase of a primary residence in the Chicago metropolitan area
(e.g., brokers’ commissions, taxes, legal fees, inspection, appraisal and survey
charges, title search and insurance charges, and closing costs), and (ii) during
the two-year period following the Effective Time and are associated with
temporary housing in the Chicago metropolitan area. The Company shall reimburse
such costs and expenses promptly following Executive’s submission of written
documentation satisfactory to the Company evidencing that Executive has incurred
such costs and expenses. During the two-year period following the Effective
Time, the Executive shall also have the use of a Company plane, to the extent
reasonably available, or other private aircraft for travel between Troy,
Michigan and the Chicago metropolitan area. In addition, if, during the
three-year period following the Effective Time, the Executive makes good faith
efforts to sell the Michigan Residence for at least three months and is unable,
within such time, to reach a definitive agreement to sell such residence at a
price not less than the Appraised Value (as defined in the next sentence), then
the Executive may offer to sell such residence to the Company, in which case the
Company shall purchase it, or cause it to be purchased by a third party, for the
Appraised Value. The “Appraised Value” shall mean the fair market value of the
Michigan Residence, determined by an expert appraiser selected by mutual
agreement of the Executive and the Company.

5



--------------------------------------------------------------------------------



 





        13. Termination of Employment.



        (a) Termination Due to Death. In the event the Executive’s employment is
terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to the following:



        (i) Base Salary through the date of death;           (ii) an amount
equal to a prorated Annual Bonus for the Fiscal Year in which death occurs,
based on the actual performance for such Fiscal Year, the amount of which
prorated Annual Bonus, if any, shall be determined and paid promptly following
the end of the Fiscal Year to which such Annual Bonus relates;          
(iii) any amounts earned, accrued or owing to the Executive but not yet paid
under this Agreement; and           (iv) other or additional benefits, if any,
in accordance with applicable plans and programs of the Company or its
affiliates.



        (b) Termination Due to Disability.



        (i) A termination of the Executive’s employment for Disability shall be
effected by the Executive’s giving written notice thereof to the Company, or
vice versa, in either case in accordance with Section 20 below.          
(ii) In the event the Executive’s employment is terminated due to his
Disability, the Executive shall be entitled to the following:



        (A) Base Salary through the date of termination;           (B) through
the Company’s long-term disability plans or otherwise, an amount equal to 60% of
the Base Salary for the period beginning on the date of termination through the
Executive’s attainment of age 65;           (C) an amount equal to a prorated
Annual Bonus for the Fiscal Year in which termination due to Disability occurs,
based on the actual performance for such Fiscal Year, the amount of which
prorated Annual Bonus, if any, shall be deter mined and paid promptly following
the end of the Fiscal Year to which such Annual Bonus relates;           (D) any
amounts earned, accrued or owing to the Executive but not yet paid under this
Agreement; and           (E) other or additional benefits, if any, in accordance
with applicable plans and programs of the Company or its affiliates.



        (c) Termination by the Company for Cause.



        (i) A termination of the Executive’s employment by the Company shall not
be considered to be for Cause unless the provisions of this Section 13(c)(i) are
complied with. The Executive shall be given written notice by the Board of the
intention to terminate him for Cause, such notice (A) to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based and (B) to be given within
six months of the Board learning of such act or acts or failure or failures to
act. The Executive shall have 10 days after the date that such written notice
has been given to the Executive in which to cure such conduct, to the extent
such cure is possible. The Executive shall also be entitled to a hearing before
the Board, to be held within 15 days of notice to the Company by the Executive,
provided he requests such hearing within 10 days of the written notice from the
Board of the intention to terminate his employment for Cause. Notwithstanding
the foregoing procedures, the Board shall have the right to suspend or terminate
the Executive’s employment at any time upon or after giving the written notice
described above, regardless of whether the Executive’s opportunity to cure has
expired and regardless of whether or not any such hearing

6



--------------------------------------------------------------------------------



 



  has been requested or held, without prejudice to the question of whether Cause
exists, and without having been deemed to have breached this Agreement.    
      (ii) In the event the Company terminates the Executive’s employment for
Cause, the Executive shall be entitled to:



        (A) Base Salary through the date of the termination of his employment;  
        (B) an amount equal to a prorated Annual Bonus for the Fiscal Year in
which such termination occurs, based on the actual performance for such Fiscal
Year, the amount of which prorated Annual Bonus, if any, shall be determined and
paid promptly following the end of the Fiscal Year to which such Annual Bonus
relates;           (C) any amounts earned, accrued or owing to the Executive but
not yet paid under this Agreement; and           (D) other or additional
benefits, in any, in accordance with applicable plans or programs of the Company
or its affiliates;



        (d) Termination Without Cause; Constructive Termination.



        (i) A Constructive Termination shall not take effect unless the
provisions of this Section 13(d)(i) are complied with. The Company shall be
given written notice by the Executive of the intention to terminate his
employment on account of a Constructive Termination, such notice (A) to state in
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed Constructive Termination is based and (B) to
be given within six months of the Executive learning of such act or acts or
failure or failures to act. The Company shall have 30 days after the date that
such written notice has been given to the Company in which to cure such conduct.
If such conduct is not cured within that period, the Executive may then
terminate his employment by reason of Constructive Termination.          
(ii) In the event the Executive’s employment is terminated (1) by the Company
without Cause (other than due to Disability or death) or (2) by reason of a
Constructive Termination, the Executive shall be entitled to:



        (A) Base Salary through the date of termination of the Executive’s
employment;           (B) Base Salary, at the rate in effect on the date of
termination of the Executive’s employment (or in the event a reduction in Base
Salary is the basis for a Constructive Termination, then at the rate in effect
immediately prior to such reduction), payable for a period (the “Severance
Period”) from the date of termination through the later of (i) the third
anniversary of the date of termination or, if sooner, the last day of the
Employment Term, and (ii) the first anniversary of the date of termination;    
      (C) an amount equal to a prorated Annual Bonus for the Fiscal Year in
which such termination occurs, based on the actual performance for such Fiscal
Year, the amount of which prorated Annual Bonus, if any, shall be determined and
paid promptly following the end of the Fiscal Year to which such Annual Bonus
relates;           (D) any amounts earned, accrued or owing to the Executive but
not yet paid under this Agreement;           (E) continued participation during
the Severance Period in medical, dental, hospitalization and life insurance
coverage and in all other employee welfare plans and programs (other than
disability plans and programs) in which he was participating on the date of
termination, on the same basis as such coverage is provided to active employees
from time to time during the Severance Period; provided, that the Company’s
obligations under this clause (E) shall be reduced to the extent that the
Executive receives similar coverage and

7



--------------------------------------------------------------------------------



 



  benefits under the plans and programs of a subsequent employer; and provided,
further, that (x) if the Company determines that the Executive is precluded from
continuing his participation in any employee benefit plan or program as provided
in this clause on account of his employment status or for any other reason, he
shall be provided with the after-tax economic equivalent of the benefits
provided under the plan or program in which he is unable to participate for the
period specified in this clause (E) of this Section 13(d); (y) the economic
equivalent of any benefit foregone shall be deemed to be the lowest cost that
would be incurred by the Executive in obtaining such benefit himself on an
individual basis through payment of COBRA continuation coverage premiums or by
other means, and (z) payment of such after-tax economic equivalent shall be made
quarterly in advance;           (F) other or additional benefits, if any, in
accordance with applicable plans and programs of the Company or its affiliates,
other than severance plans and programs.



        (iii) The Executive agrees to notify the Company immediately upon
obtaining subsequent employment (including self-employment), and to provide all
information related to the terms thereof that the Company may reasonably
request, so that the Company may determine and administer the offset provided
under clause (E) of Section 13(d)(ii).



        (e) Voluntary Termination. In the event of a termination of employment
by the Executive on his own initiative, other than a termination due to death or
Disability or a Constructive Termination, the Executive shall have the same
entitlements as provided in Section 13(c) above for a termination for Cause. A
voluntary termination under this Section 13(e) shall be effective upon 30 days’
prior written notice to the Company and shall not be deemed a breach of this
Agreement.           (f) No Mitigation; No Offset. In the event of any
termination of employment under this Section 13, the Executive shall have no
obligation to seek other employment. There shall be no offset against amounts
due the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain except as
specifically provided in this Section 13.           (g) Nature of Payments. Any
amounts due under this Section 13 are in the nature of severance payments and
liquidated damages. Failure to qualify for any such payment is not in the nature
of a penalty.           (h) Exclusivity of Severance Payments. Upon termination
of the Executive’s employment during the Term of Employment, he shall not be
entitled to any payments or benefits from the Company or its affiliates, other
than as provided herein, or any payments by the Company or its affiliates on
account of any claim by him of wrongful termination, including claims under any
federal, state or local human and civil rights or labor laws, other than the
payments and benefits provided hereunder, except for any benefits which may be
due under any employee benefit plan of the Company or its affiliates which
provides benefits after termination of employment (as set forth above and
incorporated herein).           (i) Non-competition. The Executive agrees that
any right to receive any payments and/or benefits hereunder, other than Base
Salary and/or any pension, and/or any other compensation already earned by the
Executive and required to be paid by state law other than under this Agreement,
will cease and be immediately forfeited if the Executive breaches the provisions
of Section 14. The Executive agrees that any violation of the provisions of
Section 14 will result in the immediate forfeiture of any rights to exercise or
receive the Options or any other stock options and to receive and vest in the
Restricted Stock or any other restricted stock or other equity-based award. The
foregoing is in addition to the rights of the Company under Section 14.    
      (j) Release of Claims. As a condition of the Executive’s entitlement to
the payment and/or delivery of any of the severance rights and benefits provided
in this Section 13 (other than in the

8



--------------------------------------------------------------------------------



 



  event of the Executive’s death), the Executive shall be required to execute
and honor a release of claims in the form reasonably requested by the Company.  
        (k) Termination at Will. Notwithstanding anything herein to the
contrary, the Executive’s employment with the Company is terminable at will with
or without Cause; provided, however, that a termination of the Executive’s
employment shall be governed in accordance with the terms hereof.



        14. Restrictive Covenants.



        (a) Non-Compete. By and in consideration of the substantial compensation
and benefits provided by the Company hereunder, and further in consideration of
the Executive’s exposure to the proprietary information of the Company and its
affiliates, the Executive agrees that he shall not, during the Term of
Employment and for a period ending on the first anniversary of the termination
of his employment for any reason, directly or indirectly own, manage, operate,
join, control, be employed by, or participate in the ownership, management,
operation or control of or be connected in any manner, including, but not
limited to, holding the positions of officer, director, shareholder, consultant,
independent contractor, employee, partner, or investor, with any Competing
Enterprise; provided, however, that the Executive may invest in stocks, bonds or
other securities of any corporation or other entity (but without participating
in the business thereof) if such stocks, bonds, or other securities are listed
for trading on a national securities exchange or NASDAQ National Market and the
Executive’s investment does not exceed 1% of the issued and outstanding shares
of capital stock, or in the case of bonds or other securities, 1% of the
aggregate principal amount thereof issued and outstanding. For purposes of this
Section 14, “Competing Enterprise” shall mean any and/or all of the following:
(i) American Retail Group, Inc., Carrefour SA, Fleming Companies, Inc., Kohl’s
Corporation, The May Department Store Company, J.C. Penney Company, ShopKo
Stores, Inc., Target Corp., The Home Depot, Inc., Toys R Us Inc., TJX Companies,
Inc., and Wal-Mart Stores, Inc., and any of their parents and/or subsidiaries
that are engaged in retail operations; and/or (ii) an entity or enterprise whose
business is in direct competition with a business that the Company hereafter
acquires and which reports directly to the Executive during his employment
hereunder, provided that such business represents at least ten percent of the
combined EBITDA of Kmart. Notwithstanding the foregoing, if, following Alan J.
Lacy’s ceasing to hold the title of Chief Executive Officer of the Company, any
individual, other than the Executive or Edward S. Lampert, assumes the title of
Chief Executive Officer of the Company, the provisions of this Section 14(a)
shall not apply.           (b) Nonsolicitation. By and in consideration of the
substantial compensation and benefits to be provided by the Company and its
affiliates hereunder, and further in consideration of the Executive’s exposure
to the proprietary information of the Company and its affiliates, the Executive
agrees that he shall not, during the Term of Employment and for a period ending
on the first anniversary of the termination of his employment for any reason,
without the express prior written approval of the Company, (i) directly or
indirectly, in one or a series of transactions, recruit, solicit or otherwise
induce or influence any proprietor, partner, stockholder, lender, director,
officer, employee, sales agent, joint venturer, investor, lessor, supplier,
agent, representative or any other person which has a business relationship with
the Company or any of its subsidiaries or affiliates, or had a business
relationship with the Company or any of its subsidiaries or affiliates within
the 24-month period preceding the date of the incident in question, to
discontinue, reduce or modify such employment, agency or business relationship
with the Company or such subsidiary(ies) or affiliate(s), or (ii) directly or
indirectly, employ or seek to employ (including through any employer of the
Executive) or cause any Competing Enterprise to employ or seek to employ any
person or agent who is then (or was at any time within six months prior to the
date the Executive or the Competing Enterprise employs or seeks to employ such
person) employed or retained by the Company or any of its subsidiaries or
affiliates.           (c) Confidential Information. During the Term of
Employment and at all times thereafter, Executive agrees that he will not
divulge to anyone or make use of any Confidential Information

9



--------------------------------------------------------------------------------



 



  except in the performance of his duties as an executive of the Company or any
of its subsidiaries or affiliates or when legally required to do so (in which
case the Executive shall give prompt written notice to the Company in order to
allow the Company the opportunity to object or otherwise resist such
disclosure). “Confidential Information” shall mean any knowledge or information
of any type relating to the business of the Company or any of its subsidiaries
or affiliates, as well as any information obtained from customers, clients or
other third parties, including, without limitation, all types of trade secrets
and confidential commercial information. The Executive agrees that he will
return to the Company, immediately upon termination, any and all documents,
records or reports (including electronic information) that contain any
Confidential Information. Confidential Information shall not include information
(i) that is or becomes part of the public domain, other than through the breach
of this Agreement by the Executive or (ii) regarding the business or industry of
the Company or any of its subsidiaries or affiliates properly acquired by the
Executive in the course of his career as an executive in the Company’s industry
and independent of the Executive’s employment by the Company. The Executive
acknowledges that the Company and its affiliates have expended, and will
continue to expend, significant amounts of time, effort and money in the
procurement of its Confidential Information, that the Company and its affiliates
have taken all reasonable steps in protecting the secrecy of the Confidential
Information, and that said Confidential Information is of critical importance to
the Company and its affiliates.           (d) Non-Disparagement. The Parties
agree that, during the Term of Employment and thereafter (including following
the Executive’s termination of employment for any reason): (i) the Executive
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any subsidiary or affiliate or
their respective officers, directors, employees, advisors, businesses or
reputations; and (ii) the officers of the Company will not make any statements
or representations or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may, directly or indirectly,
disparage the Executive. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either the Executive or the Company from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.           (e) Cooperation. The Executive agrees to
cooperate with the Company, during the Term of Employment and thereafter
(including following the Executive’s termination of employment for any reason),
by being reasonably available to testify on behalf of the Company or any
subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate, in any such action, suit or proceeding, by providing
information and meeting and consulting with the Board or their representatives
or counsel, or representatives or counsel to the Company, or any subsidiary or
affiliate, as reasonably requested. The Company agrees to reimburse the
Executive for all expenses actually incurred in connection with his provision of
testimony or assistance (including attorneys’ fees incurred in connection
therewith) upon submission of appropriate documentation to the Company.    
      (f) Remedies. The Executive agrees that any breach of the terms of this
Section 14 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of said breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive. The terms of this Section 14 shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, but not limited to, remedies available under this Agreement
and the recovery of damages. The Executive and the Company further agree that
the provisions of the covenant not to compete are reasonable. Should a court or
arbitrator determine, however, that any provision of the covenant not to compete
is unreasonable, either in period of time, geographical

10



--------------------------------------------------------------------------------



 



  area, or otherwise, the Parties agree that the covenant shall be interpreted
and enforced to the maximum extent which such court or arbitrator deems
reasonable.           (g) Continuing Operation. The provisions of this
Section 14 shall survive any termination of this Agreement and the Term of
Employment, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 14.           (h) Notice to Employer. The Executive
agrees that as long as the provisions of Section 14(a) or 14(b) continue to bind
the Executive, he will provide written notice of the terms and provisions of
this Section 14 to any prospective employer.



        15. Indemnification.



        (a) The Company agrees that if the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director or employee of the Company or any of its
affiliates, or is or was serving at the request of the Company as a director,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by its certificate of incorporation or
bylaws or resolutions of the Board or, if greater, by the laws of its state of
incorporation against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
the Executive in connection therewith, and such indemnification shall continue
as to the Executive even if he has ceased to be a director, employee or agent of
the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by the Executive to
repay the amount of such advance if it shall ultimately be determined that he is
not entitled to be indemnified against such costs and expenses.          
(b) The Company agrees to continue and/or maintain a directors and officers’
liability insurance policy covering the Executive to the same extent it provides
such coverage for its other executive officers and directors and for not less
than the amounts in effect for its other executive officers and directors.



        16. Assignability; Binding Nature. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors, heirs
(in the case of the Executive) and assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or by operation of law. The Company further
agrees that, in the event of a sale or reorganization transaction as described
in the preceding sentence, it shall take whatever action it legally can in order
to cause such assignee or transferee to assume the liabilities, obligations and
duties of the Company hereunder, if such assumption does not take place by
operation of law. No rights or obligations of the Executive under this Agreement
may be assigned or transferred by the Executive other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law, except as otherwise provided herein.

11



--------------------------------------------------------------------------------



 





        17. Miscellaneous Provisions.



        (a) This Agreement contains the final and entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior representations, agreements, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto;
provided, however, that this Agreement shall not supersede any separate written
commitments by the Company with respect to indemnification.           (b) No
provision in this Agreement may be amended unless such amendment is authorized
by the Board or the Committee and agreed to in writing and signed by the
Executive and an authorized officer of the Company. No waiver by any Party of
any breach by another Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive or an
authorized officer of the Company.           (c) In the event that any provision
or portion of this Agreement shall be determined to be invalid or unenforceable
for any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law.           (d) The respective rights and
obligations of the Parties hereunder shall survive any termination of the
Executive’s employment to the extent necessary to the intended preservation of
such rights and obligations.           (e) The Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.           (f) All amounts required to be paid by the Company
shall be subject to reduction in order to comply with applicable Federal, state
and local tax withholding requirements, except as otherwise provided herein.    
      (g) The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.           (h) This Agreement
may be executed in two or more counterparts.



        18. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Delaware without reference to
principles of conflict of laws.           19. Arbitration.



        (a) Any and all controversies, disputes or claims arising between the
Executive, on the one hand, and the Company, on the other hand, including any
purported controversies, disputes or claims not arising under contract, that
have not been resolved within twenty (20) days after notice is given in writing
of the controversy, dispute or claim shall be submitted for arbitration in
accordance with the rules of the American Arbitration Association in effect as
of the Effective Date. Arbitration shall take place at an appointed time and
place in New York, New York. The Executive and the Company shall each select one
arbitrator, and the two so designated shall select a third arbitrator. If either
the Executive or the Company shall fail to designate an arbitrator within
fifteen (15) calendar days after arbitration is requested, or if the two
arbitrators shall fail to select a third arbitrator within thirty (30) calendar
days after arbitration is requested, then such arbitrator shall be selected by
the American Arbitration Association, or any successor thereto, upon application
of either such Party.

12



--------------------------------------------------------------------------------



 





        (b) Arbitration under this provision shall be the sole and exclusive
forum and remedy for resolution of controversies, disputes and claims of any
kind or nature, whether or not presently known or anticipated, including any
purported controversies, disputes or claims not arising under contract, between
the Executive, on the one hand, and the Company, on the other hand, and no
recourse shall be had to any other judicial or other forum for any such
resolution. The award of the arbitrators may grant any relief that a court of
general jurisdiction has authority to grant, including, without limitation, an
award of damages and/or injunctive relief. All costs and expenses of arbitration
(including fees and disbursements of counsel and experts) shall be borne by the
respective Party incurring such costs and expenses, except that the Executive,
on the one hand, and the Company, on the other hand, shall bear one-half of the
aggregate fees and disbursements of the arbitrators and costs of the American
Arbitration Association. Any award of the majority of arbitrators shall be
binding and not subject to judicial appeal or review of the award, including
without limitation any proceedings under sections 9 and 10 of the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., or any comparable provision for review of
an arbitral award under any comparable statute or law of any jurisdiction, all
rights to which are hereby expressly waived by the Parties. Subject to the
preceding sentence, the United States District Court for the District of
Delaware and the courts of the State of Delaware shall have sole and exclusive
jurisdiction solely for the purpose of entering judgment upon any award by the
majority of arbitrators.



        20. Notices. Any notice given to a Party shall be in writing and shall
be deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give such notice of:

          If to the Company:
          Sears Holdings Corporation
          3333 Beverly Road
          Hoffman Estates, IL 60179
          Attention: General Counsel
          If to the Executive:
          Aylwin Lewis
          c/o Sears Holdings Corporation
          3333 Beverly Road
          Hoffman Estates, IL 60179


        21. Certain Additional Payments by the Company.



        (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 21(a), if it shall be
determined that the Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to the Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under Section 13(d)(i)(B) unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive. For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts

13



--------------------------------------------------------------------------------



 



  payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this
Section 21(a). The Company’s obligation to make Gross-Up Payments under this
Section 21 shall not be conditioned upon the Executive’s termination of
employment.           (b) Subject to the provisions of Section 21(c), all
determinations required to be made under this Section 21, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized certified public accounting firm designated by the Company
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 21, shall be paid by the Company to the
Executive within 5 days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Under-payment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 21(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.          
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:



        (i) give the Company any information reasonably requested by the Company
relating to such claim,           (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
      (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and           (iv) permit the Company to participate in any
proceedings relating to such claim;



  provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 21(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the

14



--------------------------------------------------------------------------------



 



  appropriate taxing authority on behalf of the Executive and direct the
Executive to sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that, if
the Company pays such claim and directs the Executive to sue for a refund, the
Company shall indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties) imposed with
respect to such payment or with respect to any imputed income in connection with
such payment; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which the Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.



        (d) If, after the receipt by the Executive of a Gross-Up Payment or
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 21(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 21(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 21(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.           (e) Notwithstanding any other
provision of this Section 21, the Company may, in its sole discretion, withhold
and pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of any Gross-Up
Payment, and the Executive hereby consents to such withholding.          
(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 21.



        (i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.           (ii) “Parachute Value” of a Payment shall mean the present
value as of the date of the change of control for purposes of Section 280G of
the Code of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.           (iii) A “Payment” shall mean any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable pursuant
to this Agreement or otherwise.           (iv) The “Safe Harbor Amount” shall
mean 2.99 times the Executive’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code.           (v) “Value” of a Payment shall mean
the economic present value of a Payment as of the date of the change of control
for purposes of Section 280G of the Code, as deter-mined by the Accounting Firm
using the discount rate required by Section 280G(d)(4) of the Code.

15



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.


  SEARS HOLDINGS CORPORATION     By: /s/ William C. Crowley  
 

  Title: Executive Vice President, Finance
and Integration



  THE EXECUTIVE     /s/ Aylwin Lewis  
 
  Aylwin Lewis

16